Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1c (claims 21-40) in the reply filed on 11/8/2020 is acknowledged.

Claim Objections
Claims 35 & 38 objected to because of the following informalities:  “the receiving part” on lines 2-3 of claim 35 and line 3 of claim 38 should be “the tensile force provision body receiving part”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “air supply unit” in claim 21 to correspond with the following structure: a fan (see Applicant’s Figures 5-8, air supply unit 3.  [0045]).

Examiner has interpreted “extension part” in claim 21 to correspond with the following structure: an extendable member, such as a bar or rod (see Applicant’s Figures 5-8, extension parts 711 & 713.  [0087]-[0089]).

Examiner has interpreted “fixing part” in claim 21 to correspond with the following structure: a coupling clip/clamp, as understood from the structure/function of the disclosed fixing parts (see Applicant’s Figures 5-8, fixing parts 74 & 76.  [0093]-[0094]).

Examiner has interpreted “attachment and detachment part” in claim 26 to correspond with the following structure: male/female coupling connection (see Applicant’s Figures 5-8, attachment and detachment parts 91 & 93.  [0095]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 must use proper indentation to properly assign structure to the various structural elements.  Currently, the majority of the limitations of claim 1 appear to be indented under the support body, but it appears that both the air supply unit and the tensile force provision unit is distinct from the support unit/support body(see Applicant’s Figures 6-8, support unit 1, air supply unit 3, fastening unit 5, tensile force provision unit 7, support body 11) (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 21 introduces a tensile force provision body, and then introduces at least one extension part “provided at the tensile force provision body to elongate the tensile force provision body”.  Examiner is not clear whether the at least one extension part is a structural component of the tensile force provision body.  The claim language appears to introduce the at least one extension part as a distinct structural element, but the functional limitation “to elongate the tensile force provision body” would not occur if the tensile force provision body did not comprise the at least one extension part (e.g. if the tensile force provision body does not comprise the at least one extension part, then the tensile force provision body would technically not be elongated when the at least one extension part(s) are extended out).  Applicant must either 1) assign the at least one extension part to the tensile force provision body if this functional limitation is correct, or 2) rephrase/remove this functional limitation if the at least one extension part is distinct from the tensile force provision body.    
Claim 21 recites “for receiving the tensile force provision body and inserted in a receiving recess defined in the tensile force provision body receiving part” on lines 12-13.  This limitation must be clarified.  
Claim 25 introduces “a tensile force provision body” and “a fixing part”, but these structural elements have already been introduced in claim 21.  
Claim 27 recites “the attachment and detachment part comprises: … a first attachment and detachment part….a second attachment and detachment part”.  Examiner is not clear to this limitation because it is effectively claiming an attachment and detachment part which comprises a plurality of itself.  Examiner compares how claims 32 & 37 recite a plurality of a structural element.  

Examiner’s Comment
Examiner requires clarification to claim 21, particularly the tensile force provision body and extension part relationship.  

Examiner considers the best prior art of record to be cited Moon et al. (US 20130097896, “Moon”).
Moon teaches using fixing clamps for applying tension to hung laundry, as well as an additional accessory  (see Figures 1-3, 8-9, clothes hanger 6, clamps 20 & 30, bodies 21 & 31, clothespins 22a 22b, 32a, 32b, fixing members 23 & 33, load member 210, first load member 213, second load member 215, connection member 240).  Examiner refers to Exhibit 1 below how Moon’s clamps 20 & 30 may read on the recited tensile force provision unit.


    PNG
    media_image1.png
    731
    637
    media_image1.png
    Greyscale

Exhibit 1: Annotation of Moon’s Figure 2 showing Examiner’s interpretation.  Examiner notes that the illustration is simplified for clarity (e.g. the fixing part interpretation can apply to the clothespins 22a & 22b as well).  

Moon does not teach the air supply unit.  
Regarding the air supply unit (fan), Examiner however, considers it well-known to integrate a fan into a hanger for drying purposes and refers to Levy, who teaches a dryer hanger having a fan and the hanger having air passages (see Levy's Figure 3, slots 9 & 10, fan 11, motor 13).  

Examiner also has cited the following pertinent prior art below as it would pertain to the tensile force provision unit:    
Day (US 2998903) teaches a garment drying hanger (see Figures 1-4, & 7, support bracket 23, lower transverse member 24, members 29 & 31, elongated members 34 & 36, shaping members 38 & 41).
Mothersill et al. (GB 602083) teaches a hanger for clothes drying, which has a central clip, telescopic arms, and can use spring clips for attachment to laundry (see Figures 1-5, tubular element 1, central tubular element 2, tubular elements 3, retaining pieces 4, main portion 5.  Page 2, lines 50-55).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714